Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   DETAILED ACTION    
 Claims 1-5, 7-15, 17-20 are allowed. 
 	Claims 6, 16, have been canceled. 
 This action/allowance is in response to Applicant's claim amendments and remarks filed on 06/22/2021.
  
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art CAI, para [0005] discloses minimizing cross link interference. Para [0110] the user node chooses a best beam pair, a pair of a transmit beam of the access node and a receive beam of the user node.
Furuskog, para [0158][0192] disclosesthe network node configure the beam pair link based on the received information about the one or more processing resources of the wireless device.
Yang, para [0022] [0044] [0045] discloses cross-link interference occur among nodes in a wireless network. Each node in the wireless network be a network apparatus (e.g., TRP) or a communication apparatus (e.g., UE), and a UE be engaged in communication with a TRP, another UE, or both, at a given time. The TRP further forward the measurement result to the neighboring TRPs. The neighboring TRPs then 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “sequentially determine a beam pair link (BPL) between the first TRP and the first UE based on cross-link interference (CLI) from transmission between a second TRP and a second UE” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims13 and 20 mutatis mutandis. Accordingly, claims 2-5, 7-12, 14-15, and 17-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471